                  Case 20-12456-JTD             Doc 683-2       Filed 12/08/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

RTI HOLDING COMPANY, LLC, et al.,                               Case No. 20-12456 (JTD)

                             Debtors.                           (Jointly Administered)

                                                                Re: Docket No. ____


      ORDER GRANTING MOTION OF FLORIDA SELF-INSURERS GUARANTY
    ASSOCIATION, INC. TO COMPEL DEBTOR RUBY TUESDAY, INC. TO COMPLY
    WITH THE STIPIULATION BY AND BETWEEN DEBTOR RUBY TUESDAY, INC.
         AND FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC.

           Upon the Motion of Florida Self-Insurers Guaranty Association, Inc. to Compel Debtor

Ruby Tuesday, Inc. to Comply with the Stipulation by and between Debtor Ruby Tuesday, Inc.

and Florida Self-Insurers Guaranty Association, Inc. (the “Motion”); 1 and this court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and this Court having found that the relief requested in the Motion is in the best

interest of the estates, their creditors, and other parties in interest; and it appearing that proper

and adequate notice of the Motion has been given and that no other or further notice is necessary;

and after due deliberation thereon; and good and sufficient cause appearing therefor, IT IS

HEREBY ORDER, ADJUDGED, AND DECREED that:

           1.       The Motion is GRANTED.

           2.       The Debtor, Ruby Tuesday, Inc. shall have ten (10) days within which to obtain

workers’ compensation insurance to cover claims which may arise on or after November 6, 2020,


1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
              Case 20-12456-JTD        Doc 683-2      Filed 12/08/20    Page 2 of 2




for workers employed within the State of Florida and Debtor, Ruby Tuesday, Inc. shall also

provide proof of this worker’s compensation insurance to the Florida Self-Insurers Guaranty

Association, Inc.

        3.     Adequate notice of the relief sought in the Motion has been given and no further

notice is required.

        4.     The Court retains jurisdiction to hear and determine all matters arising from or

related to the implementation or interpretation of this Order.




DATE:
                                                      United States Bankruptcy Judge




                                                 2
